The pleading is not as definite as it might be, but we are of the opinion that it is sufficient to support a recovery, either on the "valued policy" theory, in which event plaintiff would only have to show the percentage of damage, or on the "open policy" theory, in which event he would have had to introduce *Page 540 
proof of the actual value of the crop at the time of damage, as well as proof as to the percentage of damage.
We find no reversible error in the allowance of the cross-examination of the witness Conley.
Other propositions presented have been considered in the disposition of companion cases this day decided.